IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 10, 2009

                                       No. 09-60016                    Charles R. Fulbruge III
                                                                               Clerk

FIRST SPECIALTY INSURANCE CORPORATION,

                                                   Plaintiff-Appellee
v.

MISSISSIPPI STATE UNIVERSITY,

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 1:07-CV-98


Before REAVLEY, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       After a bench trial, Mississippi State University appeals the district
court’s judgment that it was not entitled in an underlying lawsuit to a defense
or coverage as an additional insured under an insurance policy issued by First
Specialty Insurance Corporation to U.S. Aquaculture Licensing, Inc. Reviewing
the district court’s findings of fact for clear error and questions of law de novo,
see S.E.C. v. Gann, 565 F.3d 932, 936 (5th Cir. 2009), we AFFIRM for the
following reasons:

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                           No. 09-60016

1.   We agree with the district court that the 2003 and 2004 policies
unambiguously limited coverage to the premises of U.S. Aquaculture and
did not include the products liability coverage sought by the University.
Both policies provided a classification of coverage for buildings or
premises. The premium for both policies was based on the square footage
of U.S. Aquaculture’s premises. Both policies included a classification
limitation that excluded coverage for operations not specifically listed.
Under Mississippi law, the plain and unambiguous language of an
insurance contract controls the interpretation of the policy. See Whitaker
v. T&M Foods, Ltd., 7 So. 3d 893, 899 (Miss. 2009). Furthermore, the
2004 policy’s designated premises endorsement made clear beyond dispute
that the policy was limited to premises liability. We find no merit to the
University’s contention that this endorsement was “slipped” into the
policy, as we presume that the insured was aware of the contents of a
policy that it had an affirmative duty to read. See Leonard v. Nationwide
Mut. Ins. Co., 499 F.3d 419, 438 (5th Cir. 2007); Cherry v. Anthony, Gibbs,
Sage, 501 So. 2d 416, 419 (Miss. 1987).
2. We disagree with the University’s contention that coverage existed
because of the insured contract exception to the exclusion of coverage for
liability arising from indemnity agreements.       This exception to the
exclusion did not negate exclusions under the classification limitation or
the designated premises endorsement, which were still applicable. See,
e.g., Capital Alliance Ins. Co. v. Cartwright, 512 S.E.2d 666, 668 (Ga. Ct.
App. 1999); cf. L EE R. R USS & T HOMAS F. S EGALLA, 2 C OUCH ON I NSURANCE
§ 22:30, at 22–65 (3d ed. 2009) (“[T]he court must look to the entire
contract of insurance for a true understanding of what risks are assumed
and what risks are excluded by the company. . . . [A]n ambiguity in one



                                 2
                               No. 09-60016

    exclusion does not make all exclusions ambiguous; each separate exclusion
    must be separately construed.”).
    3. The district court’s conclusion that Bill Andrews was an agent of U.S.
    Aquaculture and was not an agent of First Specialty was not clearly
    erroneous. Andrews did not hold himself out as an agent of the insurer
    and did not have either actual or apparent authority to act as the insurer’s
    agent. See Andrew Jackson Life Ins. Co. v. Williams, 566 So. 2d 1172,
    1180–81 (Miss. 1990); see also Leonard, 499 F.3d at 439.
AFFIRMED.




                                       3